DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first motor of claim 2, the safety belts of claims 10 and 11, the screwed structure of claim 15, and the snapfit structure of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Regarding claim 14, it is unclear if the “plurality of connecting arms of the mobility device” are the same as the “connecting arm” that the mobility device comprises in claim 3.  For examination purposes, it is assumed the connecting arms of claim 14 refer to a plurality of the same structure of claim 13.  Claims 15-17 are further rejected by virtue of their dependence on claim 14.
Claim 17 recites the limitation “the bump part” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is assumed “the bump part” limitation was intended to refer to the snapfit hole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. Publication No. 2013/0111660) in view of Meeker (U.S. Patent No. 5,494,126).
Regarding claim 1, Wilson discloses an intelligent mobility assistance device 10a, the intelligent mobility assistance device 10a comprising:  a lifting device 10a; wherein, the lifting device 10a comprises a base frame 13a, a retractable bracket structure 14a (including mounting structure mounted horizontally from the top of vertical brackets 14a, including mounting parts 68 and 69), a plurality of wheels 232 and 27, a sitting pad 15, and a backrest 16 (Figure 31 and paragraph 0143, additionally see paragraph 0160 where the lifting device of Figure 31 has the same structure as the lifting device of Figure 1 with the exception of the motorized front wheels), the plurality of wheels 232 and 27 are mounted on a lower surface of the base frame 13a (Figure 31), the retractable bracket structure 14a is mounted on an upper surface of the base frame 13a (through brackets 53 and 54, Figure 31), the sitting pad 15 is detachably mounted on the retractable bracket structure 14a (through mounting parts 68 and 69, Figure 31), the backrest 16 is rotatably mounted on the retractable bracket structure 14a (through mounting parts 68 and 69, where detaching the buckle 84 would allow the backrest to rotate through the flexible strap 78b, Figures 3, 31 and paragraph 0147).
Wilson does not disclose a mobility device; the lifting device detachably mounted on the mobility device; and the plurality of wheels being driven by the mobility device. 
Meeker teaches a mobility device 22; the lifting device 24 detachably mounted on the mobility device 22 (Col. 3, lines 17-26); and the plurality of wheels 42 being driven by the mobility device 22 (Col. 5, line 51-Col. 6, line 7, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson with a mobility device; the lifting device 
Regarding claim 18, Wilson, as modified, discloses the subject matter as discussed above with regard to claim 1.  Wilson, as modified further discloses wherein the mobility device 22 is a mobile vehicle platform 22 (see Meeker, Col. 3, line 63-Col. 4, line 9).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Meeker, and further in view of Stryker (U.S. Publication No. 2010/0287698).
Regarding claim 2, Wilson, as modified, discloses the subject matter as discussed above with regard to claim 1.  Wilson, as modified, further discloses wherein the retractable bracket structure 14a (see Wilson, including mounting structure mounted horizontally from the top of vertical brackets 14a, including mounting parts 68 and 69) comprises a support frame 14a, the support frame 14a comprises a first motor, a vertical column, a retractable rod, and a mounting part, the support frame 14a comprises a first motor 95, a vertical column 52, a retractable rod 61, and a mounting part 68 and 69, the retractable rod 61 connects to the vertical column 52 and drives the retractable rod 61 to stretch out from the vertical column 52 or retract into the vertical column 52  (see Wilson, paragraph 0151 and Figure 31) the mounting part 68 and 69 is fixed on the retractable rod 61, the sitting pad 15 is detachably mounted on the mounting part 68 and 69, the backrest 16 is rotatably mounted on the mounting part 68 and 69 (see Wilson, where detaching the buckle 84 would allow the backrest to rotate through the flexible strap 78b, Figures 3, 31 and paragraph 0147).
Wilson as modified does not disclose the first motor is received in the base frame.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, so the first motor is received in the base frame as taught by Stryker, because doing so would merely amount to a rearrangement of parts where the motor would be located in the base of the lifting device instead of in the upper section, as in Wilson, that would not provide unexpected results, as both the motor of Wilson and the motor of Stryker provide a means to power an actuator to lift a user seated upon a lifting device (see Wilson, paragraph 0151 and Figure 31 and Stryker, paragraph 0087 and Figures 1-2 and 17).  In this regard, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 are relevant.
Regarding claim 3, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Wilson, as modified, further discloses wherein the base frame 13a comprises a pair of strips 20 and 21 (see Wilson, Figure 31).
Regarding claim 4, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1-3.  Wilson, as modified, further discloses wherein the retractable bracket structure 14a comprises two support frames 14a (see Wilson, where one support rod comprised of 52, 57, 61, and 69, the other comprised of 51, 56, 60, and 68) and a horizontal rod 68 and 69, each of the two support frames 14a is mounted on one of the pair of strips 20 and 21 (see Wilson, Figure 31, paragraph 0144), the two support frames 14a connect to each other by the horizontal rod 33 (see Wilson, paragraph 0144, Figures 31 and 1).
Regarding claim 5, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1-4.  Wilson, as modified, further discloses wherein the horizontal rod 33 connects to two vertical columns 52 of the two support frames (see Wilson, where one support .
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker and Stryker, and further in view of Kobayashi et al. (U.S. Publication No. 2013/0264800), hereinafter referred to as Kobayashi.
Regarding claim 6, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1-3.  Wilson, as modified, further discloses wherein the mounting part comprises an arm part 68 and 69 (see Wilson, Figure 31), and the support frame (see Wilson, where one support rod comprised of 52, 57, 61, and 69, the other comprised of 51, 56, 60, and 68) can move upward or downward under the driving of the retractable rod 61 (see Wilson, Figure 31 and paragraph 0145-0146), the sitting pad 15 is mounted on the two arm parts 68 and 69 of the two support frames (see Wilson, Figure 31, where the seat part is mounted through buckles 83a-d, additionally see Figure 3).
Wilson does not disclose a safety rail, the safety rail is mounted on the retractable rod of the support frame.
Kobayashi teaches a safety rail 3a and 3b, the safety rail 3a-b is mounted on the vertically extending rod 15a-b of the support frame 2 (Figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, with a safety rail, the safety rail is mounted on the retractable rod of the support frame as taught by Kobayashi, (where the vertically extending rods of Kobayashi are analogous to the retractable rods 61 of Wilson, as both the vertically extending rods 12a-b of Kobayashi and retractable rods 61 of Wilson form the top of the vertical support of each device and connects to the mounting parts of each device) 
Regarding claim 7, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1-3 and 6.  Wilson, as modified, further discloses wherein the backrest 16 comprises two ends 20 (see Wilson, Figure 31, and backrest 6 and two ends 20 of Kobayashi, Figure 1A), one of the two ends 20 of the backrest 6 is rotatably mounted on the safety rail 3a-b of one of the two the support frames by a rotating shaft 2a, another one of the two ends 20 of the backrest 6 connects to the safety rail 2b of the other of the two the support frames 2 (where 2b is a part of safety rail 3a-b, see Kobayashi Figure 1A, where Figures 5B-C show the rotation of the backrest 6).
Regarding claim 8, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1-3 and 6.  Wilson, as modified, further discloses wherein the sitting pad 15 comprises a connection part 83a-d and 81a-d, and the sitting pad 15 connects to the arm part of the support frame by the connection part 83a-d (see Wilson, Figures 3 and 31).
Regarding claim 9, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1-3, 6 and 8.  Wilson, as modified, further discloses wherein the connection part comprises a buckle 83a-d and a hook 81a-d, the buckle 83a-d connects to the sitting pad 15 by a connection belt (see annotated Figure 3, below), and the hook 81a-d is mounted on the arm part 68 and 69 of the support frame 14a (see Wilson, paragraph 0147 and Figures 3 and 31).

    PNG
    media_image1.png
    422
    498
    media_image1.png
    Greyscale

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker, Kobayashi and Stryker, and further in view of Lucas (U.S. Publication No. 2018/0049934).
Regarding claim 10, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3, 6 and 8.  Wilson, as modified, does not disclose wherein the sitting pad further comprises two safety belts, the two safety belts are mounted on one side of the sitting pad.
Lucas teaches wherein the sitting pad 134 further comprises two safety belts 132, the two safety belts 132 are mounted on one side of the sitting pad 134 (Figure 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, so the sitting pad further comprises two safety belts, the two safety belts are mounted on one side of the sitting pad as 
Regarding claim 11, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3, 6, 8 and 10.  Wilson, as modified, further discloses wherein the two safety belts 132 connect to the arm part of the support frame or separate from the arm part (see Lucas, Figure 2A, where the safety belts are connected only the sitting pad 134, and are, therefore, separate from the arm part).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker, Kobayashi and Stryker, and further in view of Patterson et al. (U.S. Publication No. 2011/0302712), hereinafter referred to as Patterson.
Regarding claim 12, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3, 6 and 8.  Wilson, as modified, further discloses the sitting pad 15 is mounted on the arm part 68 and 69 by the connection part 83a-d (see Wilson, Figures 3 and 31 and paragraph 0047).  Wilson, as modified, does not disclose wherein the arm part comprises an extra vertical column, the extra vertical column extends from the arm part in a vertical upward direction, the sitting pad is mounted on the arm part by the connection part, and the sitting pad connects to a top end of the extra vertical column by a stretching part, the stretching part can be pulled by a second motor received in the extra vertical column.
Patterson teaches wherein the arm part 42 comprises an extra vertical column 34a, the extra vertical column 34a extends from the arm part 42 in a vertical upward direction (Figure 1), and the sitting pad 22 connects to a top end of the extra vertical column 34a by a stretching part 52a, the stretching part 52a can be pulled by a second motor received in the extra vertical column (paragraph 0067, where embodiments of the device of Patterson may include a motor to complete the lifting process without caregiver assistance).
.
Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker and Stryker, and further in view of Mulhern (U.S. Publication No. 2012/0080243).
Regarding claim 13, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3.  Wilson, as modified, further discloses wherein the mobility device 22 comprises a connecting arm 142 and 140, a second wheel 86, and a driving device 84 (see Meeker, Figures 3 and 17), the driving device 84 drives the second wheel 86 to move the mobility device 22 flexibly (see Meeker, Figures 3 and 17 and Col. 3, line 63-Col. 4, line 9).
Wilson, as modified, does not disclose a pair of second wheels.
Mulhern teaches a pair of second wheels 38a and 38b (Figure 2 and paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified with a pair of second wheels as taught by Mulhern, because doing so would merely amount to a duplication of parts that would not provide unexpected results, as the pair of second wheels of Mulhern are driven by a single motor and is capable of driving a manual wheelchair (see Mulhern, Figure 2 and paragraph 0025, and see Wilson, Figure 17 and Col. 3, line 63-Col. 4, line 9).  In this regard, MPEP 2144.04 and In re Harza
Regarding claim 14, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3 and 13.  Wilson, as modified, further discloses wherein the pair of strips 34 defines a plurality of mounting parts 30 (see Meeker, Figure 2 and 12-15), a plurality of connecting arms 140 and 142 of the mobility device 22 connect to the plurality of mounting parts 30 by a screwed structure, a snapfit structure, or a socketing structure 30 to make the lifting device connect to the mobility device 22 (see Meeker, Figures 2 and 12-15 where Meeker discusses a socket structure 30).
Regarding claim 16, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3, 13 and 14.  Wilson, as modified, further discloses wherein the socketing structure 30 comprises a bump part 156 and 144 and a socketing hole 186, 182, and 66, the mounting part defines the socketing hole 186, 182, and 66, and the connecting arm 140 and 142 defines the bump part 156 and 144 matched with the socketing hole 186, 182, and 66 and the socketing hole 186, 182, and 66 grips the bump part 156 and 144 to mount the connecting arm 140 and 142  on the mounting part 30 of the lifting device 20 (see Meeker, Figures 2 and 12-15).
Wilson, as modified, does not disclose the mounting part defines the bump part, and the connecting arm defines the socketing hole.  It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Wilson, as modified, so the mounting part defines the bump part, and the connecting arm defines the socketing hole, because doing so would merely amount to a reversal of parts, where it would be within the ordinary level of skill in the art to provide the bump part 156 and 144 on the mounting part (on sides 160) and the socketing hole socketing hole 186, 182, and 66 on connecting arms 140 and 142, where has been held that mere reversal of the essential working parts of a device involves In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) are relevant.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker, Mulhern and Stryker, and further in view of Dickie (U.S. Patent No. 6,095,271).
Regarding claim 15, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3, 13 and 14.  Wilson, as modified, does not disclose wherein the screwed structure comprises a screw, a first threaded hole, and a second threaded hole, the mounting part defines the first threaded hole, and the connecting arm of the mobility device defines the second threaded hole, and the screw passes through the first threaded hole and the second threaded hole to make the connecting arm mounted on the mounting part of the lifting device.
Dickie teaches a screwed structure which comprises a screw 358, a first threaded hole 365, and a second threaded hole 340, the mounting part 342 defines the first threaded hole 365, and the connecting arm 354 of the mobility device 181 defines the second threaded hole 340, and the screw 358 passes through the first threaded hole 365 and the second threaded hole 340 to make the connecting arm 354 mounted on the mounting part 342 of the lifting device 110 (Figure 1 and Figures 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, with the screwed structure comprises a screw, a first threaded hole, and a second threaded hole, the mounting part defines the first threaded hole, and the connecting arm of the mobility device defines the second threaded hole, and the screw passes through the first threaded hole and the second threaded hole to make the connecting arm mounted on the mounting part of the lifting device as taught by Dickie, because doing so would merely amount to a simple substitution of one known . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker, Mulhern and Stryker, and further in view of Mills (U.S. Patent No. 7,306,250).
Regarding claim 17, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3, 13 and 14.  Wilson, as modified, does not disclose wherein the snapfit structure comprises a hook and a snapfit hole, the mounting part defines the hook, and the connecting arm defines the snapfit hole, and the hook of the mounting part is hooked by the bump part to mount the connecting arm on the mounting part of the lifting device.
Mills teaches a snapfit structure 18 which comprises a hook (the hook/mounting part being defined by the underside of the wheelchair 34, Figure 4, where the underside defines two parallel arms that the snapfit structure 18 snaps onto) and a snapfit hole 18, the mounting part defines the hook (the hook/mounting part being defined by the underside of the wheelchair 34, Figure 4, where the underside defines two parallel arms that the snapfit structure 18 snaps onto), and the connecting arm 28 defines the snapfit hole 18, and the hook of the mounting part is hooked by the snapfit hole 18 to mount the connecting arm 28 on the mounting part of the lifting device (the hook/mounting part being defined by the underside of the wheelchair 34, Figure 4, where the underside defines two parallel arms that the snapfit structure 18 snaps onto, see Col. 3, lines 21-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, with a snapfit structure which comprises a hook and a snapfit hole, the mounting part defines the hook, and the . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker and further in view of Dancy (U.S. Publication No. 2020/0179201).
Regarding claim 19, Wilson as modified discloses the subject matter as discussed above with regard to claim 1.  Wilson, as modified, does not disclose wherein the sitting pad is a mesh-like pad made of waterproof materials.
Dancy teaches wherein the sitting pad 210 is a mesh-like pad made of waterproof materials (paragraph 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, so the sitting pad is a mesh-like pad made of waterproof materials as taught by Dancy, because doing so would allow the sitting pad to be used in an environment where the seating pad may get wet, such as the bathroom or outdoors in the rain (paragraph 0016, where the mesh material of the seat 210 is waterproof).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker and Stryker, and further in view of Gahm (U.S. Patent No. 2,339,007).

Gahm teaches wherein each of the strips 1 and 2 is made of metal or alloy material (Figure 1 and Col. 2, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, so each of the strips is made of metal or alloy material as taught by Gahm, because doing so would merely amount to simple substitution of one known material (the material of Wilson), for another (the metal of Gahm), that would not provide unexpected results, as the metal of Gahm in the same manner as Wilson forms the frame for a lifting transport (Col. 1, lines 20-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Wilson (U.S. Publication No. 2019/0008710)
Coulter et al. (U.S. Publication No. 2019/0046373)
Lass (U.S. Publication No. 2019/0192374)
Wilson (U.S. Patent No. 5,380,034)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                  

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673